 



Exhibit 10.30
SUMMARY OF OUTSIDE DIRECTOR COMPENSATION
As of June 15, 2006, Directors of IXYS Corporation that are not employees,
commonly referred to as outside directors, received cash compensation on the
following basis:

         
Annual Retainer for each Director
  $ 20,000  
 
       
Additional Annual Retainer for the Chairman of the
       
 
       
Audit Committee
  $ 7,500  
 
       
Compensation Committee
  $ 4,000  
 
       
Nominating Committee
  $ 4,000  
 
       
Director’s Fee for each Board of Directors meeting
  $ 1,000  
 
       
Director’s Fee for each Committee meeting
  $ 600  

At the September 2005 annual meeting of stockholders, retainer amounts were
authorized at 75% of the normal amount for one year only, because of a shift
forward in time for the annual meeting of stockholders from November to August
or September. The shift was initiated in calendar 2005.

